In an action for a separation, plaintiff wife appeals from so much of a judgment of the Supreme Court, Kings County, entered February 25, 1959, upon the decision of the court, after a nonjury' trial, as awards her a counsel fee of $1,000 and grants her certain visitation rights with respect to the two children of the marriage. The judgment granted a separation to the wife but awarded custody of the children to the husband. Judgment insofar as appealed from affirmed, without costs. No opinion. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.